                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 DINA CAPITANI,                               )
                                              )
         Plaintiff,                           )
                                              )
 v.                                           )    NO. 3:19-cv-00120
                                              )
 WORLD OF MINIATURE BEARS,                    )
 INC., et al.,                                )
                                              )
         Defendants.                          )

                                          ORDER

         The parties have filed a Joint Notice Withdrawing Jury Demands (Doc. No. 74).

Accordingly, this matter is reset as a bench trial to begin on September 1, 2020 in Courtroom

A859, United States Courthouse, 801 Broadway, Nashville, TN.

         IT IS SO ORDERED.



                                                  ____________________________________
                                                  WAVERLY D. CRENSHAW, JR.
                                                  CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00120 Document 82 Filed 08/13/20 Page 1 of 1 PageID #: 1544
